         Case 1:17-vv-00736-UNJ Document 73 Filed 02/18/20 Page 1 of 5




    In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                   Filed: January 24, 2020

************************
CAROLYN ORRELL,          *                          UNPUBLISHED
                         *
     Petitioner,         *                          Case No. 17-736V
                         *
v.                       *                          Special Master Dorsey
                         *
SECRETARY OF HEALTH      *                          Damages Award; Proffer; Influenza (Flu)
AND HUMAN SERVICES,      *                          Vaccine; Shoulder Injury Related to Vaccine
                         *                          Administration (SIRVA).
     Respondent.         *
************************

Michael G. McLaren, Black McLaren, et al., PC, Memphis, TN, for petitioner.
Dhairya D. Jani, United States Department of Justice, Washington, DC, for respondent.

                            DECISION AWARDING DAMAGES1

        On June 2, 2017, Carolyn Orrell (“petitioner”) filed a petition for compensation under the
National Vaccine Injury Compensation Program (“the Program”).2 Petitioner alleged that as a
result of an influenza (“flu”) vaccine administered on November 7, 2014, petitioner suffered a
shoulder injury related to vaccine administration (“SIRVA”). Petition at 1. On November 6,
2019, the undersigned issued a ruling finding petitioner entitled to compensation.

        On January 24, 2020, respondent filed a Proffer on Award of Compensation (“Proffer”),
attached hereto as Appendix A. In the Proffer, respondent represented that petitioner agrees with
the proffered award. Proffer at 1. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.
1
 Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. § 300aa.


                                                1
          Case 1:17-vv-00736-UNJ Document 73 Filed 02/18/20 Page 2 of 5




        Pursuant to the terms stated in the attached Proffer, the undersigned awards petitioner:

         (1) A lump sum payment of $95,000.00 for pain and suffering, in the form of a
             check made payable to petitioner, Carolyn Orrell.

Proffer at 2.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
the Court SHALL ENTER JUDGMENT herewith.3

        IT IS SO ORDERED.

                                              s/Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2
          Case 1:17-vv-00736-UNJ Document 73 Filed 02/18/20 Page 3 of 5



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

*****************************
                            *
CAROLYN ORRELL,             *
                            *
              Petitioner,   *
                            *
v.                          *                                No. 17-736V (ECF)
                            *                                SPECIAL MASTER
                            *                                NORA BETH DORSEY
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
              Respondent.   *
*****************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

      On July 2, 2019, Special Master Dorsey issued a Ruling on Facts finding that (1)

petitioner’s influenza vaccination was administered into her left shoulder; and (2) that the onset

of her alleged SIRVA injury occurred within 48 hours of that vaccination. Thereafter, on

November 6, 2019, Special Master Dorsey entered a Ruling on Entitlement, finding petitioner,

Carolyn Orrell, entitled to Vaccine Act compensation for her Table SIRVA injury.

I.    Amount of Compensation

       Respondent now proffers that, based on the Special Master’s entitlement decision and the

evidence of record, petitioner should be awarded $95,000.00. 1 This amount represents all

elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.



1
  The parties have no objection to the amount of the proffered award of damages. Assuming the
special master issues a damages decision in conformity with this proffer, the parties waive their
right to seek review of such damages decision. However, respondent reserves his right, pursuant
to 42 U.S.C. § 300aa-12(e), to seek review of the Special Master’s November 6, 2019,
entitlement decision.
                                                 1
           Case 1:17-vv-00736-UNJ Document 73 Filed 02/18/20 Page 4 of 5



II.      Items of Compensation and Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment described below, and request that the Special Master’s damages

decision and the Court’s judgment award the following: 2

      A. Petitioner’s Damages
         A lump sum payment of $95,000.00 (for pain and suffering) in the form of a check

payable to petitioner, Carolyn Orrell.

      B. Guardianship
         Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               C. SALVATORE D’ALESSIO
                                               Acting Director
                                               Torts Branch, Civil Division

                                               CATHARINE E. REEVES
                                               Deputy Director
                                               Torts Branch, Civil Division

                                               ALEXIS B. BABCOCK
                                               Assistant Director
                                               Torts Branch, Civil Division

                                               /s/ DHAIRYA D. JANI
                                               DHAIRYA D. JANI
                                               Trial Attorney
                                               U.S. Department of Justice
                                               Torts Branch, Civil Division
                                               P.O. Box 146

2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.


                                                  2
        Case 1:17-vv-00736-UNJ Document 73 Filed 02/18/20 Page 5 of 5



                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Tel: (202) 616-4356
Dated: January 24, 2020




                                      3
